Citation Nr: 1742990	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  14-00 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with comorbid depressive disorder, alcohol use disorder, and schizoid personality with dependent/avoidant features prior to April 3, 2017, and to a rating in excess of 70 percent from April 3, 2017.


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Costello, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 2002 to August 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

In December 2013, the Veteran declined a hearing before the Board in his substantive appeal.

The Board remanded this matter to the RO in June 2015.  There has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141, 147 (1999) (requiring substantial compliance with Board remand directives).

The Board also remanded the issue of entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU) in the June 2015 remand.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In a May 2017 rating decision, the Agency of Original Jurisdiction increased the rating assigned the Veteran's service-connected psychiatric disorder to 70 percent effective April 3, 2017, and granted a TDIU also effective from that date.  The Veteran has not appealed the effective date of the TDIU.  


FINDINGS OF FACT

1..  Prior to April 3, 2017, the Veteran's PTSD is most appropriately characterized by occupational and social impairment with reduced reliability and productivity.

2.  From April 3, 2017, the Veteran's PTSD is most appropriately characterized by occupational and social impairment, with deficiencies in most areas.


CONCLUSIONS OF LAW

1.  Prior to April 3, 2017, the criteria for an evaluation in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2016).

2.  From April 3, 2017, the criteria for an evaluation in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Rating

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

The regulations for rating mental disorders are found in 38 C.F.R. §§ 4.125-4.130.  The Board notes that PTSD is evaluated under Diagnostic Code 9411 which is rated according to the General Rating Formula for Mental Disorders. 

The rating criteria provides a 10 percent rating for occupational and social impairment due to mild or transient symptoms which decreases work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

A 30 percent rating is provided for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal, due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is provided for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is provided for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: Suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent rating is provided for total occupational and social impairment, due to such symptoms as: Gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. §§ 4.125-4.130.

Psychiatric examinations frequently include assignment of a Global Assessment Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126 (a) (2016).  (Parenthetically, the Board notes that the revised DSM-V, which among other things, eliminates GAF scores, applies to claims certified to the Board after August 4, 2014.  See 79 Fed. Reg. 45, 093 (Aug. 4, 2014)).

GAF scores between 81 and 90 reflect absent or minimal symptoms (e.g., mild anxiety before an exam), good functioning in all areas, interested and involved in a wide range of activities, socially effective, generally satisfied with life, no more than everyday problems or concerns (e.g., an occasional argument with family members).  GAF scores ranging between 71 and 80 reflect that if symptoms are present they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument; no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  A score of 11 to 20 denotes some danger of hurting one's self or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement) or occasionally fails to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e. g., largely incoherent or mute).  A GAF score of 1 to 10 is assigned when the person is in persistent danger of severely hurting self or others (recurrent violence) or there is persistent inability to maintain minimal personal hygiene or serious suicidal acts with clear expectation of death.  See 38 C.F.R. § 4.130.

Entitlement to a rating in excess of 50 percent for PTSD prior to April 3, 2017

In his December 2013 substantive appeal, the Veteran asserted that his PTSD symptoms more closely resembled a rating higher than 50 percent.

During the Veteran's April 2012 VA examination, the examiner completed a Disability Benefits Questionnaire (DBQ) for PTSD.  The examiner reviewed the Veteran's VA claims file.  The Veteran was diagnosed with PTSD with a GAF score of 50.  The VA examiner found that the Veteran's diagnosis caused occupational or social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  The Veteran reported that he graduated high school and maintained a friendship he made in the fourth grade.  He stated that his girlfriend left him because of his mood swings and that he had a difficult time connecting with friends and family because of his work schedule.  On days he did not work, he cared for his son.  He worked as a full-time finishing operator on a rotating shift for a year and a half.  He received psychiatric counseling and psychotropic medication from VA.  He reported that his shaking and nightmares increased over the past month.  He reported heavy alcohol consumption from 2006 to 2008.  The Veteran stated that he occasionally drank one or two beers.  He reported that a couple of his friends were killed in action.  The examiner opined that the stressor was related to the Veteran's fear of hostile military or terrorist activity.  The examiner noted that the Veteran had symptoms of depressed mood, anxiety, panic attacks more than once a week, chronic sleep impairment, mild memory loss, flattened effect, disturbances of motivation or mood, difficulty in establishing and maintaining effective work and social relationships, and persistent delusions or hallucinations.  The VA examiner opined that the Veteran's PTSD was at least as likely as not (50 percent or greater probability) incurred in or caused by the claimed in-service injury, event, or illness based on the clinical interview and the Veterans symptom's consistent with combat related PTSD.  

A July 2012 VA treatment record noted that the Veteran put himself on leave of absence under the auspice of family leave to catch up on sleep.  He reported that he was feeling much better.  He reported that work laid him off in the past because he would not report when scheduled to work. 

An August 2012 VA treatment note indicated that Veteran was asked to apply for disability status by his employer because he has missed so much work based on his lack of sleep.  He regularly exercised and was hoping to start college soon.  He was neatly dressed, well groomed, and fully oriented in all spheres.

In December 2015, the Veteran underwent a VA psychological evaluation.  Records revealed that the Veteran had been receiving VA services for PTSD since 2011.  He was neatly dressed, well groomed, and fully oriented in all spheres.  He reported that his mood was okay.  There were no indications of disorganized thought processes, delusions, paranoia, or hallucinations.  He reported a good relationship with his son and an amiable relationship with his mother.  He has maintained a longterm relationship with his girlfriend for almost four years.  He reported suicidal ideation in October 2015 without a plan or intent.  He has not had suicidal thoughts since.  He denied a history of violence.  The VA physician found that the Veteran experienced significant anxiety.

A February 2016 VA psychiatric progress note revealed that the Veteran's medications were helpful and that he denied feeling depressed.  He reported that he was in the process of cohabitating with his girlfriend and that he was applying to online colleges for engineering.  He enjoyed practicing imagery, playing video games, exercising, and creating charcoal drawings.  He had regular nightmares, but he noticed that he was peaceful when he woke since starting therapy.

The Board finds that prior to April 3, 2017, the Veteran's service-connected psychiatric disorder did not warrant a higher 70 percent evaluation.  In other words, the symptoms prior to April 3, 2017, as described in the factual background above, do not manifest in the frequency, severity, or duration consistent with the symptoms identified in the next higher evaluation, which requires deficiencies in most areas.  

The evidence reflects that prior to April 3, 2017, a 2012 examiner reported that the Veteran's symptoms due to his service-connected psychiatric disorder included depressed mood, anxiety, panic attacks more than once a week, chronic sleep impairment, mild memory loss, flattened effect, disturbances of motivation or mood, difficulty in establishing and maintaining effective work and social relationships, and persistent delusions or hallucinations.  However, the record prior to 2017 also reveals that while the Veteran reported that he stopped working in 2012 due a lack of sleep and has not sought employment since, he was also attempting to go to school for engineering.  He has maintained a successful longterm relationship with his son and girlfriend, as well as an amiable relationship with his son's mother.  Also, he has maintained a friendship since elementary school.  As for the effect of the Veteran's symptoms on judgment, thinking, or mood, the Veteran was consistently described as well dressed, neatly groomed, and cooperative.  The Veteran's mood and affect was generally normal.  He was consistently alert and oriented.  Though the April 2012 VA examiner found that the Veteran had persistent delusions and hallucinations, the Veteran has not reported delusions or hallucinations since.  He had no reported episodes of violence.  His thoughts were linear and congruent.  

The Board recognizes that the Veteran had significant mental health symptoms for which he has received regular psychiatric treatment and taken continuous medication.  Nevertheless, those symptoms were mostly related to his sleep problems, which had become reportedly manageable.  Also, the Board recognizes that the GAF score indicated severe symptoms, but the complete overview shows a progressive trend in functioning with the criteria set forth for a 50 percent rating developing and becoming predominant.  In addition, it is significant to note that during a February 2016 VA appointment, the Veteran denied being depressed and stated that he enjoyed his many hobbies, such as: practicing imagery, playing video games, exercising, and creating charcoal drawings.  So while the Veteran clearly has a diminished level of functioning, the overall objective findings do not support a higher than 50 percent evaluation prior to April 3, 2017.  As a result, a higher 70 percent evaluation is not warranted prior to April 3, 2017.

The Board is aware that the symptoms listed under the particular percentage evaluations are essentially examples of the type and degree of symptoms for those evaluations, and that the Veteran need not demonstrate those exact symptoms to warrant higher ratings.  See Mauerhan, 16 Vet. App. at 436 (2002).  In this case, based on the above, the Board has afforded all reasonable doubt in finding that the Veteran did not exhibit symptoms more nearly indicative of higher levels, in excess of 50 percent prior to April 3, 2017.

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the evidence supports a 50 percent rating prior to April 3, 2017.

Entitlement to a rating in excess of 50 percent for PTSD from April 3, 2017

In April 2017, the Veteran was afforded a VA examination.  The Veteran was diagnosed with chronic PTSD with depressive disorder, alcohol use disorder, and schizoid personality with dependent/avoidant features.  The VA examiner found the Veteran had an occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  The Veteran contended that his alcohol use is an attempt to minimize the impact of his PTSD symptoms, and the VA examiner found the contention to be true based on a pattern observed through the Veteran's records.  The VA examiner opined that it is as likely as not that the depression is part of the PTSD syndrome and schizoid personality disorder shares many symptoms and is enmeshed in the cycle of mutual aggravation among the disorders.  The Veteran reported that he lived with his significant other.  He has a son and has regular and consistent contact with him.  He reported that he liked riding his motorcycle when the weather was warm.  He reported that he occasionally went out to eat with his girlfriend, but that he usually did the cooking.  The Veteran went out to shop with his girlfriend and they did not have people visit them very often.  The Veteran was taking college classes online.  He was last employed at a diesel plant in 2012.  He reported that he experienced poor sleep when he was last working, so he got a doctor's note that excused him from overtime.  He reported drinking six to eight beers a week.  The examiner found the following symptoms are related the Veteran's PTSD: depressed mood, anxiety, panic attacks that occur weekly or less often, chronic sleep impairment, disturbances in motivation or mood, impaired impulse control, such as unprovoked irritability with periods of violence, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a work like setting.  The Veteran was cooperative, responsive, interactive, and kept appropriate eye contact.  The Veteran was oriented in all spheres, though he had some difficulty with abstract concepts.  He denied hallucinations and suicidal/homicidal ideation.  He used medication to sleep.  He usually awoke in an hour and did not wake refreshed.  The examiner reviewed the claims file.  The examiner found that the Veteran is able to do all activities of daily living.  The Veteran reported that his college courses were going well and that he did not need regular therapy.  Also, he reported a better relationship with his son.  The examiner opined that the Veteran's adherence to the medication regimen was likely making these positive results.  

A June 2017 VA psychiatric treatment note revealed that the Veteran reported better sleep.  The Veteran was no longer received formal PTSD therapy, yet regularly took his prescribed medication.  He stated that he was a full-time engineering student.  He denied suicidal ideation, but had passive thoughts three weeks earlier when he received poor grades.  He enjoyed riding his motorcycle and spending time with his son.  He reported heavy alcohol consumption once a week.  He was alert and oriented in all spheres.  Eye contact was direct.  He was casually dressed, well-groomed, and appeared on time for his appointment.    

Based on a careful review of the subjective and clinical evidence, the Board finds that the April 2017 VA examination report indicated that the Veteran's PTSD was productive of symptoms and impairment compatible with a 50 percent and 70 percent, but not a 100 percent rating.  In other words, the symptoms during this period, as described in the factual background above, do not manifest in the frequency, severity, or duration consistent with the symptoms identified in the next higher evaluation, which requires total occupational and social impairment.  

The evidence reflects that from April 3, 2017,  the Veteran's symptoms due to his service-connected PTSD depressed mood, anxiety, panic attacks that occur weekly or less often, chronic sleep impairment, disturbances in motivation or mood, impaired impulse control, such as unprovoked irritability with periods of violence, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a work like setting.  The June 2017 psychologist found that the Veteran was alert and oriented in all spheres.  Eye contact was direct.  He was casually dressed, well-groomed, and appeared on time for his appointment.  Also, the Veteran was having good results with his prescribed medication that he took regularly.  The Veteran exhibited some symptoms compatible with a 70 percent rating, such as unprovoked irritability with periods of violence, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a work like setting.  Nonetheless, the Veteran did not meet any of the criteria for a 100 percent rating.  He was maintaining relationships with his live-in girlfriend and son.  He is a full-time student.  Also, his thought processes were normal, his attention and concentration were adequate, and he was oriented in person, time, and place, as well able to maintain his personal hygiene.  Further, although the Veteran has been awarded a TDIU by VA and Social Security Administration (SSA) benefits based primarily on the symptoms associated with his psychiatric disorders, the nature and type of symptoms demonstrated do not result in total occupational and social impairment such that a 100 percent schedular evaluation would be warranted.

The Board is aware that the symptoms listed under the particular percentage evaluations are essentially examples of the type and degree of symptoms for those evaluations, and that the Veteran need not demonstrate those exact symptoms to warrant higher ratings.  See Mauerhan, 16 Vet. App. at 436 (2002).  In this case, based on the above, the Board has afforded all reasonable doubt in finding that the Veteran does not exhibit symptoms more nearly indicative of higher levels, in excess of 70 percent from April 3, 2017 as the preponderance of the evidence is against a rating of 100 percent.

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the preponderance of the evidence is against a rating in excess of 70 percent for PTSD from April 3, 2017.



ORDER

Prior to April 3, 2017, entitlement to an evaluation in excess of 50 percent for PTSD is denied.

From April 3, 2017, entitlement to an evaluation in excess of 70 percent for PTSD is denied.





S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


